

114 S1125 IS: Blackfeet Water Rights Settlement Act of 2015
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1125IN THE SENATE OF THE UNITED STATESApril 28, 2015Mr. Tester (for himself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo authorize and implement the water rights compact among the Blackfeet Tribe of the Blackfeet
			 Indian Reservation, the State of Montana, and the United States,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Blackfeet Water Rights Settlement Act of 2015. 2.PurposesThe purposes of this Act are—
 (1)to achieve a fair, equitable, and final settlement of claims to water rights in the State of Montana for—
 (A)the Blackfeet Tribe of the Blackfeet Indian Reservation; and (B)the United States, for the benefit of the Tribe and allottees;
 (2)to authorize, ratify, and confirm the water rights compact entered into by the Tribe and the State, to the extent that the Compact is consistent with this Act;
 (3)to authorize and direct the Secretary of the Interior— (A)to execute the Compact; and
 (B)to take any other action necessary to carry out the Compact in accordance with this Act; and (4)to authorize funds necessary for the implementation of the Compact and this Act.
 3.DefinitionsIn this Act: (1)AllotteeThe term allottee means any individual who holds a beneficial real property interest in an allotment of Indian land that is—
 (A)located within the Reservation; and (B)held in trust by the United States.
 (2)Birch Creek AgreementThe term Birch Creek Agreement means— (A)the agreement between the Tribe and the State regarding Birch Creek water use dated January 31, 2008, as amended on February 13, 2009; and
 (B)any amendment or exhibit (including exhibit amendments) to that agreement that is executed in accordance with this Act.
 (3)Birch Creek Mitigation ProjectThe term Birch Creek Mitigation Project means the project to provide water from Four Horns Reservoir to State water users on Birch Creek in fulfillment of the obligations of the Tribe under the Birch Creek Agreement.
 (4)Blackfeet Irrigation ProjectThe term Blackfeet Irrigation Project means the irrigation project authorized by the matter under the heading Montana of title II of the Act of March 1, 1907 (34 Stat. 1035, chapter 2285) and administered by the Bureau of Indian Affairs.
 (5)CompactThe term Compact means— (A)the Blackfeet-Montana water rights compact dated April 15, 2009, as contained in section 85–20–1501 of the Montana Code Annotated (2013); and
 (B)any amendment or exhibit (including exhibit amendments) to the Compact that is executed in accordance with this Act.
 (6)Enforceability dateThe term enforceability date means the date described in section 18(e). (7)Lake ElwellThe term Lake Elwell means the water impounded on the Marias River in the State by Tiber Dam, a feature of the Lower Marias Unit of the Pick-Sloan Missouri River Basin Program authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665).
 (8)Milk River BasinThe term Milk River Basin means the North Fork, Middle Fork, South Fork, and the main stem of the Milk River and tributaries from the headwaters to the confluence with the Missouri River.
			(9)Milk River Project
 (A)In generalThe term Milk River Project means the Bureau of Reclamation project conditionally approved by the Secretary on March 14, 1903, pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), commencing at Lake Sherburne Reservoir and providing water to a point approximately 6 miles east of Nashua, Montana.
 (B)InclusionsThe term Milk River Project includes— (i)the St. Mary Unit;
 (ii)the Fresno Dam; and (iii)the Dodson pumping unit.
 (10)Milk River Project water rightsThe term Milk River Project water rights means the water rights held by the Bureau of Reclamation on behalf of the Milk River Project, as finally adjudicated by the Montana Water Court.
 (11)Milk River water rightThe term Milk River water right means the portion of the Tribal Water Rights described in article III.F of the Compact and this Act.
 (12)Missouri River BasinThe term Missouri River Basin means the hydrologic basin of the Missouri River (including tributaries). (13)MR&I SystemThe term MR&I System means—
 (A)the intake, treatment, pumping, storage, pipelines, appurtenant items, and any other feature of the system as generally described in the document entitled Blackfeet Regional Water System, prepared by DOWL HKM, and dated June 2010, and modified by DOWL HKM, as set out in the addendum to the report dated March 2013; and
 (B)the existing tribal water systems improved under subparagraph (A). (14)OM&RThe term OM&R means—
 (A)any recurring or ongoing activity associated with the day-to-day operation of a project; (B)any activity relating to scheduled or unscheduled maintenance of a project; and
 (C)any activity relating to replacing a feature of a project. (15)ReservationThe term Reservation means the Blackfeet Indian Reservation of Montana as—
 (A)established by the Treaty of October 17, 1855 (11 Stat. 657); and
 (B)modified by— (i)the Executive Order of July 5, 1873 (relating to the Blackfeet Reserve);
 (ii)the Act of April 15, 1874 (18 Stat. 28, chapter 96); (iii)the Executive Order of August 19, 1874 (relating to the Blackfeet Reserve);
 (iv)the Executive Order of April 13, 1875 (relating to the Blackfeet Reserve);
 (v)the Executive Order of July 13, 1880 (relating to the Blackfeet Reserve); (vi)the Agreement with the Blackfeet, ratified by the Act of May 1, 1888 (25 Stat. 113, chapter 213); and
 (vii)the Agreement with the Blackfeet, ratified by the Act of June 10, 1896 (29 Stat. 353, chapter 398).
 (16)St. Mary River water rightThe term St. Mary River water right means that portion of the Tribal Water Rights described in article III.G.1.a.i. of the Compact and this Act.
			(17)St. Mary Unit
 (A)In generalThe term St. Mary Unit means the St. Mary Storage Unit of the Milk River Project authorized by Congress on March 25, 1905.
 (B)InclusionsThe term St. Mary Unit includes— (i)Sherburne Dam and Reservoir;
 (ii)Swift Current Creek Dike; (iii)Lower St. Mary Lake;
 (iv)St. Mary Canal Diversion Dam; and (v)St. Mary Canal and appurtenances.
 (18)SecretaryThe term Secretary means the Secretary of the Interior. (19)StateThe term State means the State of Montana.
 (20)Swiftcurrent Creek Bank Stabilization ProjectThe term Swiftcurrent Creek Bank Stabilization Project means the project to mitigate the physical and environmental problems associated with the St. Mary Unit from Sherburne Dam to the Swiftcurrent Creek confluence with the St. Mary River.
 (21)Tribal water rightsThe term Tribal water rights means the water rights of the Tribe described in article III of the Compact and this Act, including the Lake Elwell allocation provided to the Tribe under section 9.
 (22)TribeThe term Tribe means the Blackfeet Tribe of the Blackfeet Indian Reservation of Montana. 4.Ratification of Compact (a)Ratification (1)In generalExcept as modified by this Act, and to the extent that the Compact does not conflict with this Act, the Compact is authorized, ratified, and confirmed.
 (2)AmendmentsIf an amendment is executed in accordance with this Act to make the Compact consistent with this Act, the amendment is authorized, ratified, and confirmed.
				(b)Execution
 (1)In generalTo the extent that the Compact does not conflict with this Act, the Secretary shall execute the Compact, including all exhibits to, or parts of, the Compact requiring the signature of the Secretary.
 (2)ModificationsNothing in this Act precludes the Secretary from approving any modification to an appendix or exhibit to the Compact that is consistent with this Act, to the extent that the modification does not otherwise require congressional approval under section 2116 of the Revised Statutes (25 U.S.C. 177) or any other applicable provision of Federal law.
				(c)Environmental compliance
 (1)In generalIn implementing the Compact and this Act, the Secretary shall comply with all applicable provisions of—
 (A)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (B)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (C)all other applicable environmental laws and regulations. (2)Effect of execution (A)In generalAn activity carried out by the Secretary to execute the Compact pursuant to this section shall not constitute a major Federal action for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (B)ComplianceThe Secretary shall carry out all Federal compliance activities necessary to implement the Compact and this Act.
					5.Milk River water right
 (a)In generalWith respect to the Milk River water right, the Tribe— (1)may continue the historical uses and the uses in existence on the date of enactment of this Act; and
 (2)except as provided in article III.F.1.d of the Compact, shall not develop new uses until the date on which—
 (A)the Tribe has entered into the agreement described in subsection (c); or
 (B)the Secretary has established the criteria described in subsection (e).
 (b)State water rightsWith respect to any State water right in the Milk River Basin owned or acquired by the Tribe, the Tribe—
 (1)may continue any use in existence on the date of enactment of this Act; and (2)shall not change any use until the date on which—
 (A)the Tribe has entered into the agreement described in subsection (c); or
 (B)the Secretary has established the criteria described in subsection (e).
					(c)Tribal agreement
 (1)In generalIn consultation with the Commissioner of Reclamation and the Director of the Bureau of Indian Affairs, the Tribe and the Fort Belknap Indian Community shall enter into an agreement to provide for the exercise of the respective water rights on the respective reservations of the Tribe and the Fort Belknap Indian Community in the Milk River.
 (2)ConsiderationsThe agreement entered into under paragraph (1) shall take into consideration— (A)the equal priority dates of the Indian tribes;
 (B)the water supplies of the Milk River; and (C)historical, current, and future uses identified by each Indian tribe.
					(d)Secretarial determination
 (1)In generalNot later than 120 days after the date on which the agreement described in subsection (c) is submitted to the Secretary, the Secretary shall review and approve or disapprove the agreement.
 (2)ApprovalThe Secretary shall approve the agreement if the Secretary finds that the agreement— (A)equitably accommodates the interests in the Milk River of each Indian tribe;
 (B)adequately considers the factors described in subsection (c)(2); and (C)is otherwise in accordance with applicable law.
 (3)Deadline extensionThe deadline to review the agreement described in paragraph (1) may be extended by the Secretary after consultation with the Tribe and the Fort Belknap Indian Community.
				(e)Secretarial criteria
 (1)In generalIf the Tribe and the Fort Belknap Indian Community do not enter into an agreement under subsection (c) by the earlier of the date that is 5 years after the date of enactment of this Act and the date that is 3 years after the date of enactment of a congressionally approved settlement of the water rights claims of the Fort Belknap Indian Community that the Secretary determines meets the considerations set forth in subparagraphs (A) through (C) of subsection (d)(2), the Secretary shall—
 (A)establish criteria that reflect the considerations described in subparagraphs (A) through (C) of subsection (c)(2); and
 (B)after consultation with the Tribe and the Fort Belknap Indian Community, provide for the exercise of the respective water rights on the respective reservations of the Tribe and the Fort Belknap Indian Community in the Milk River.
 (2)Consideration as final agency actionThe establishment by the Secretary of criteria under paragraph (1) shall be considered to be a final agency action for purposes of review under chapter 7 of title 5, United States Code.
				(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $500,000. (2)Use of fundsThe Secretary shall distribute the funds made available under paragraph (1) to the Tribe and the Fort Belknap Indian Community for use to reach an agreement under this section, including for technical analyses and legal and other related efforts.
				6.Water delivery through Milk River Project
 (a)In generalThe Secretary, acting through the Commissioner of Reclamation, shall carry out the activities authorized under this section with respect to the St. Mary River water right.
 (b)TreatmentNotwithstanding article IV.D.4 of the Compact, any responsibility of the United States with respect to the St. Mary River water right shall be limited to and fulfilled pursuant to subsection (c) and subsections (a) and (b)(3) of section 15.
			(c)Water delivery contract
 (1)In generalNot later than 180 days after the enforceability date, the Secretary shall enter into a water delivery contract with the Tribe for the delivery of 5,000 acre-feet per year of the St. Mary River water right through Milk River Project facilities to the Tribe or another entity specified by the Tribe.
 (2)Terms and conditionsThe contract under paragraph (1) shall establish the terms and conditions for the water deliveries described in paragraph (1) in accordance with the Compact and this Act.
 (3)RequirementsThe water delivery contract under paragraph (1) shall include provisions requiring that— (A)the contract shall be without limit as to term;
 (B)the Tribe, and not the United States, shall collect, and shall be entitled to, all consideration due to the Tribe under any lease, contract, or agreement entered into by the Tribe pursuant to subsection (f);
 (C)the United States shall have no obligation to monitor, administer, or account for— (i)any funds received by the Tribe as consideration under any lease, contract, or agreement entered into by the Tribe pursuant to subsection (f); or
 (ii)the expenditure of such funds; (D)if water deliveries under the contract are interrupted for an extended period of time because of damage to, or a reduction in the capacity of, St. Mary Unit facilities, the rights of the Tribe shall be treated the same as the rights of other contractors receiving water deliveries through the Milk River Project with respect to the water delivered under this section;
 (E)deliveries of water under this subsection shall be— (i)limited to not greater than 5,000 acre-feet of water in any 1 year;
 (ii)consistent with operations of the Milk River Project; and (iii)without additional cost to the Milk River Project water users; and
 (F)the Tribe shall not be required to pay OM&R for the 5,000 acre-feet delivered under subparagraph (E)(i), except the Tribe shall pay annually the proportionate share of OM&R allocable to any quantity of water delivered to a third party for industrial purposes under a subcontract entered into by the Tribe pursuant to subsection (f).
					(d)Shortage sharing or reduction
 (1)In generalThe 5,000 acre-feet per year of water delivered under subsection (c)(3)(E)(i) shall not be subject to shortage sharing or reduction, except as provided in paragraph (3)(D) of that subsection.
 (2)No injury to Milk River Project water usersNotwithstanding article IV.D.4 of the Compact, any reduction in the Milk River Project water supply caused by the delivery of water under subsection (c) shall not constitute injury to Milk River Project water users.
				(e)Subsequent contracts
 (1)In generalAs part of the studies authorized under section 7(b), the Secretary, acting through the Commissioner of Reclamation, and in cooperation with the Tribe, shall identify alternatives to provide to the Tribe water from the St. Mary River water right in quantities greater than the 5,000 acre-feet per year of water described in subsection (c)(3)(E)(i).
 (2)Contract for water deliveryIf the Secretary determines under paragraph (1) that greater than 5,000 acre-feet per year of the St. Mary River water right can be delivered to the Tribe, the Secretary shall offer to enter into 1 or more contracts with the Tribe for the delivery of that water, subject to the requirements of subsection (c)(3) and this subsection.
				(3)Treatment
 Any delivery of water under this subsection shall be— (A)in accordance with article IV.D.4 of the Compact; and
 (B)subject to reduction in the same manner as for Milk River Project contract holders.
					(f)Subcontracts
 (1)In generalThe Tribe may enter into any subcontract for the delivery of water under this section to a third party, in accordance with section 14(e).
 (2)Compliance with other lawAll subcontracts described in paragraph (1) shall comply with this Act, the Compact, the tribal water code, and other applicable law.
 (3)No liabilityThe Secretary shall not be liable to any party, including the Tribe, for any term of, or any loss or other detriment resulting from, a lease, contract, or other agreement entered into pursuant to this subsection.
 (g)Effect of provisionsNothing in this section— (1)precludes the Tribe from taking the 5,000 acre-feet per year of water described in subsection (c)(3)(E)(i), or any additional water provided under subsection (e), from the direct flow of the St. Mary River; or
 (2)modifies the provisions of article III.G.1.a.ii, article III.G.1.b–c, or article III.G.1.e of the Compact.
 (h)Other rightsNotwithstanding article III.G.1.d of the Compact, after satisfaction of all water rights under State law, including the Milk River Project water rights, the Tribe shall have the right to the remaining portion of the share of the United States in the St. Mary River under the International Boundary Waters Treaty of 1909 (36 Stat. 2448) for any tribally authorized use or need.
			7.Bureau of Reclamation activities to improve water management
 (a)Use of milk river project facilities for the benefit of the tribeUse of Milk River Project facilities to transport water for the Tribe pursuant to subsections (c) and (e) of section 6, together with any use by the Tribe of such water in accordance with the tribal water code—
 (1)shall be considered an authorized purpose of the Milk River Project; and (2)shall not change the priority date of any Tribal water rights.
 (b)St. Mary River studiesThe Secretary, in cooperation with the Tribe and the State, shall conduct— (1)an appraisal study—
 (A)to develop a plan for the management and development of water supplies in the St. Mary River Basin and Milk River Basin, including the St. Mary River and Milk River water supplies for the Tribe and the Milk River water supplies for the Fort Belknap Indian Community; and
 (B)to identify alternatives to develop additional water of the St. Mary River for the Tribe; and (2)a feasibility study—
 (A)using the information from the appraisal study conducted under paragraph (1), to evaluate the feasibility of—
 (i)alternatives for the rehabilitation of the St. Mary Diversion Dam and Canal; and
 (ii)increased storage in Fresno Reservoir of the Milk River Project; and (B)to create a cost allocation study that is based on the authorized purposes described in subsection (a).
 (3)Submission to CongressNot later than 3 years after the date on which funds are made available to carry out this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the study under this subsection.
 (4)Costs nonreimbursableThe cost of the studies under this subsection shall not be— (A)considered to be a project cost; or
 (B)reimbursable in accordance with the Federal reclamation laws. (5)Applicability of ISDEAAAt the request of the Tribe, and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the Secretary shall enter into 1 or more agreements with the Tribe to carry out the study described in paragraph (1).
				(c)Swiftcurrent Creek Bank Stabilization
 (1)In generalThe Secretary, acting through the Commissioner of Reclamation, shall carry out appropriate activities concerning the Swiftcurrent Creek Bank Stabilization Project, including review of the final design of the project and value engineering analyses.
 (2)Modification of final designPrior to beginning construction activities for the Swiftcurrent Creek Bank Stabilization Project, on the basis of the review conducted under paragraph (1), the Secretary shall negotiate with the Tribe appropriate changes, if any, to the final design—
 (A)to ensure compliance with applicable industry standards; and
 (B)to improve the cost-effectiveness of the Swiftcurrent Creek Bank Stabilization Project.
 (3)Applicability of ISDEAAAt the request of the Tribe, and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the Secretary shall enter into 1 or more agreements with the Tribe to carry out the Swiftcurrent Bank Stabilization Project.
 (d)AdministrationThe Commissioner of Reclamation and the Tribe shall negotiate the cost of any oversight activity carried out by the Bureau of Reclamation under any agreement entered into under this section, subject to the condition that the total cost for the oversight shall not exceed 4 percent of the total costs incurred under this section.
 (e)Milk River Project rights-of-Way and easementsAs soon as practicable after the date of enactment of this Act, the Secretary and the Tribe shall enter into an agreement to resolve all issues associated with the location and extent of the rights-of-way, easements, and other property interests of the United States in and to the Milk River Project that are located on tribal land.
 (f)FundingThe total amount of obligations incurred by the Secretary shall not exceed— (1)$3,800,000 to carry out subsection (b);
 (2)$20,700,000 to carry out subsection (c); and (3)$1,700,000 to carry out subsection (e).
				8.St. Mary Canal hydroelectric power generation
			(a)In general
 (1)Exclusive right of the TribeSubject to paragraph (2) and notwithstanding any other provision of law, if the St. Mary Unit is rehabilitated, the Tribe shall have the exclusive right to develop and market hydroelectric power of the St. Mary Unit.
 (2)LimitationsThe exclusive right described in paragraph (1)— (A)shall expire 15 years after the date of enactment of an Act appropriating funds for the rehabilitation described in that paragraph; and
 (B)may be extended by the Secretary at the request of the Tribe. (3)OM&R costsBeginning on the date that is 10 years after the date on which the Tribe begins marketing hydroelectric power generated from the St. Mary Unit to third parties, the Tribe shall make annual payments for operation, maintenance, and replacement costs attributable to the direct use of any facilities by the Tribe for hydroelectric power generation in amounts determined in accordance with the guidelines and methods of the Bureau of Reclamation for assessing operation, maintenance, and replacement charges.
 (b)Bureau of Reclamation jurisdictionThe Commissioner of Reclamation shall have exclusive jurisdiction to authorize development of hydropower on the St. Mary Unit.
 (c)Bureau of Reclamation cooperationThe Commissioner of Reclamation shall cooperate with the Tribe in the development of any hydroelectric power generation project under this section.
 (d)AgreementBefore construction of a hydroelectric power generation project under this section, the Tribe shall enter into an agreement with the Commissioner of Reclamation that includes provisions requiring that—
 (1)the design, construction, and operation of the project shall be consistent with the Bureau of Reclamation guidelines and methods for hydroelectric power development at Bureau facilities, as appropriate; and
 (2)the hydroelectric power generation project shall be consistent with the operations of the Milk River Project, including agreements—
 (A)regarding operating criteria and emergency procedures; and (B)under which any modification proposed by the Tribe to a facility owned by the Bureau of Reclamation shall be subject to review and approval by the Secretary, acting through the Commissioner of Reclamation.
 (e)Use of hydroelectric power by TribeAny hydroelectric power generated in accordance with this section shall be used or marketed by the Tribe.
 (f)RevenuesThe Tribe shall collect and retain any revenues from the sale of hydroelectric power generated by a project under this section.
 (g)Liability of the United StatesThe United States shall have no obligation to monitor, administer, or account for— (1)any revenues received by the Tribe under this section; or
 (2)the expenditure of such revenues. (h)PreferenceFor any period for which the exclusive right of the Tribe described in subsection (a)(1) is not in effect, including any period before the enforceability date, the Tribe shall have a preference to develop hydropower on the St. Mary Unit facilities in the same manner as States and municipalities under section 7(a) of the Federal Power Act (16 U.S.C. 800(a)) or any other applicable law or regulation.
			9.Storage allocation from Lake Elwell
 (a)Storage allocation to TribeThe Secretary shall allocate to the Tribe 50,000 acre-feet per year of water stored in Lake Elwell for use by the Tribe for any beneficial purpose on or off the Reservation, under a water right held by the United States and managed by the Bureau of Reclamation, as measured at the outlet works of Tiber Dam or through direct pumping from Lake Elwell.
			(b)Treatment
 (1)In generalThe allocation to the Tribe under subsection (a) shall be considered to be part of the Tribal water rights.
 (2)Priority dateThe priority date of the allocation to the Tribe under subsection (a) shall be the priority date of the Lake Elwell water right held by the Bureau of Reclamation.
 (3)AdministrationThe Tribe shall administer the water allocated under subsection (a) in accordance with the Compact and this Act.
				(c)Allocation agreement
 (1)In generalAs a condition of receiving an allocation under this section, the Tribe shall enter into an agreement with the Secretary to establish the terms and conditions of the allocation, in accordance with the Compact and this Act.
 (2)InclusionsThe agreement under paragraph (1) shall include provisions that— (A)the agreement shall be without limit as to term;
 (B)the Tribe, and not the United States, shall be entitled to all consideration due to the Tribe under any lease, contract, or agreement entered into by the Tribe pursuant to subsection (d);
 (C)the United States shall have no obligation to monitor, administer, or account for— (i)any funds received by the Tribe as consideration under any lease, contract, or agreement entered into by the Tribe pursuant to subsection (d); or
 (ii)the expenditure of such funds; (D)if the capacity or function of Lake Elwell facilities are significantly reduced, or are anticipated to be significantly reduced, for an extended period of time, the Tribe shall have the same storage rights as other storage contractors with respect to the allocation under this section;
 (E)the costs associated with the construction of the storage facilities at Tiber Dam allocable to the Tribe shall be nonreimbursable;
 (F)no water service capital charge shall be due or payable for any water allocated to the Tribe pursuant to this section or the allocation agreement, regardless of whether that water is delivered for use by the Tribe or under a lease, contract, or by agreement entered into by the Tribe pursuant to subsection (d);
 (G)the Tribe shall not be required to make payments to the United States for any water allocated to the Tribe under this Act or the allocation agreement, except for each acre-foot of stored water leased or transferred for industrial purposes as described in subparagraph (H); and
 (H)for each acre-foot of stored water leased or transferred by the Tribe for industrial purposes— (i)the Tribe shall pay annually to the United States an amount necessary to cover the proportional share of the annual operation, maintenance, and replacement costs allocable to the quantity of water leased or transferred by the Tribe for industrial purposes; and
 (ii)the annual payments of the Tribe shall be reviewed and adjusted, as appropriate, to reflect the actual operation, maintenance, and replacement costs for Tiber Dam.
 (d)Agreements by TribeThe Tribe may use, lease, contract, exchange, or enter into other agreements for use of the water allocated to the Tribe under subsection (a) if—
 (1)the use of water that is the subject of such an agreement occurs within the Missouri River Basin; and
 (2)the agreement does not permanently alienate any portion of the water allocated to the Tribe under subsection (a).
 (e)Effective dateThe allocation under subsection (a) takes effect on the enforceability date. (f)No carry-Over storageThe allocation under subsection (a) shall not be increased by any year-to-year carryover storage.
 (g)Development and delivery costsThe United States shall not be required to pay the cost of developing or delivering to the Reservation any water allocated under this section.
			10.Irrigation activities
 (a)In generalThe Secretary, acting through the Commissioner of Reclamation and consistent with subsection (c), shall carry out the following actions relating to the Blackfeet Irrigation Project:
 (1)Deferred maintenance. (2)Dam safety improvements for Four Horns Dam.
 (3)Rehabilitation and enhancement of the Four Horns Feeder Canal, Dam, and Reservoir in accordance with the Birch Creek Agreement.
 (b)Lead agencyThe Bureau of Reclamation shall serve as the lead agency with respect to any activities carried out under this section.
 (c)Scope of deferred maintenance activities and four horns dam safety improvementsThe scope of the deferred maintenance activities and Four Horns Dam safety improvements shall be as generally described in the document entitled Engineering Evaluation and Condition Assessment, Blackfeet Irrigation Project, prepared by DOWL HKM, and dated August 2007, and the Four Horns Rehabilitated Dam sections of Four Horns Dam Enlarged Appraisal Evaluation Design Report, prepared by HKM, and dated April 2007, subject to the condition that, before commencing construction activities, the Secretary shall—
 (1)review the design of the proposed rehabilitation or improvement; (2)perform value engineering analyses; and
 (3)perform appropriate Federal environmental compliance activities. (d)Scope of rehabilitation and enhancement of four horns feeder canal, dam, and reservoir (1)In generalThe scope of the rehabilitation and improvements shall be as generally described in the document entitled Four Horns Feeder Canal Rehabilitation with Export, prepared by DOWL HKM, and dated April 2013, subject to the condition that, before commencing construction activities, the Secretary shall—
 (A)review the design of the proposed rehabilitation or improvement; (B)perform value engineering analyses; and
 (C)perform appropriate Federal environmental compliance activities. (2)InclusionsThe activities carried out by the Secretary under this subsection shall include—
 (A)the rehabilitation or improvement of the Four Horns feeder canal system to a capacity of not fewer than 360 cubic feet per second;
 (B)the rehabilitation or improvement of the outlet works of Four Horns Dam and Reservoir to deliver 15,000 acre-feet of water per year, in accordance with subparagraph (C); and
 (C)construction of facilities to deliver 15,000 acre-feet of water per year from Four Horns Dam and Reservoir, to a point on or near Birch Creek to be designated by the Tribe and the State for delivery of water to the water delivery system of the Pondera County Canal and Reservoir Company on Birch Creek, in accordance with the Birch Creek Agreement.
 (3)Negotiation with tribeOn the basis of the review described in paragraph (1)(A), the Secretary shall negotiate with the Tribe appropriate changes to the final design of any activity under this subsection to ensure that the final design meets applicable industry standards.
 (e)FundingThe total amount of obligations incurred by the Secretary in carrying out this section shall not exceed $54,900,000, of which—
 (1)$40,900,000 shall be allocated to carry out the activities under subsection (c); and
 (2)$14,000,000 shall be allocated to carry out the activities under subsection (d)(2).
 (f)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable. (g)Non-Federal contributionNo part of the project under subsection (d)(2) shall be commenced until the State has made available $20,000,000 to carry out the activities under that subsection.
 (h)AdministrationThe Commissioner of Reclamation and the Tribe shall negotiate the cost of any oversight activity carried out by the Bureau of Reclamation under any agreement entered into under subsection (m), subject to the condition that the total cost for the oversight shall not exceed 4 percent of the total project costs for each project.
 (i)Project efficienciesIf the total cost of planning, design, and construction activities of the projects described in this section results in cost savings and is less than the amounts authorized to be obligated, the Secretary, at the request of the Tribe, may—
 (1)use those cost savings to carry out the projects described in sections 7(c), 11, or 12; or (2)transfer those cost savings to the Blackfeet OM&R Trust Account.
				(j)Ownership by the Tribe
 (1)Blackfeet irrigation projectNotwithstanding any other provision of law, on receipt of a request by the Tribe, the Secretary, at the discretion of the Secretary, may transfer to the Tribe, at no cost, title in and to each facility, asset, and other property of the Blackfeet Irrigation Project.
 (2)Birch Creek delivery facilitiesNotwithstanding any other provision of law, the Secretary shall transfer to the Tribe, at no cost, title in and to the facilities constructed under subsection (d)(2)(C) together with any associated personalty.
 (k)Ownership, operation, and maintenanceOn transfer of title under subsection (j)(2) to the Tribe of the facilities constructed under subsection (d)(2)(C), the Tribe shall—
 (1)be responsible for OM&R in accordance with the Birch Creek Agreement; and (2)enter into an agreement with the Bureau of Indian Affairs for the operation of the facilities described in that subsection.
 (l)Liability of united statesThe United States shall have no obligations or responsibilities with respect the facilities described in subsection (d)(2)(C).
 (m)Applicability of ISDEAAAt the request of the Tribe and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the Secretary shall enter into 1 or more agreements with the Tribe to carry out this section.
 (n)EffectNothing in this section alters applicable law (including regulations) under which the Bureau of Indian Affairs collects assessments and carries out Blackfeet Irrigation Project OM&R, or impacts the availability of amounts made available under subsections (a) and (b)(2) of section 15.
			11.Design and construction of MR&I System
 (a)In generalThe Secretary, acting through the Commissioner of Reclamation, shall plan, design, and construct the water diversion and delivery features of the MR&I System in accordance with 1 or more agreements between the Secretary and the Tribe.
 (b)Lead agencyThe Bureau of Reclamation shall serve as the lead agency with respect to any activity to design and construct the water diversion and delivery features of the MR&I System.
			(c)Scope
 (1)In generalThe scope of the design and construction under this section shall be as generally described in the document entitled Blackfeet Regional Water System, prepared by DOWL HKM, dated June 2010, and modified by DOWL HKM in the addendum to the report dated March 2013, subject to the condition that, before commencing final design and construction activities, the Secretary shall—
 (A)review the design of the proposed rehabilitation and construction; (B)perform value engineering analyses; and
 (C)perform appropriate Federal compliance activities. (2)Negotiation with TribeOn the basis of the review described in paragraph (1)(A), the Secretary shall negotiate with the Tribe appropriate changes, if any, to the final design—
 (A)to ensure that the final design meets applicable industry standards; and (B)to improve the cost-effectiveness of the delivery of MR&I System water.
 (d)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable. (e)FundingThe total amount of obligations incurred by the Secretary in carrying out this section shall not exceed $ 76,200,000.
			(f)Non-Federal contribution
 (1)ConsultationBefore completion of the final design of the MR&I System required by subsection (c), the Secretary shall consult with the Tribe, the State, and other affected non-Federal parties to discuss the possibility of receiving non-Federal contributions for the cost of the MR&I System.
 (2)NegotiationsIf, based on the extent to which non-Federal parties are expected to use the MR&I System, a non-Federal contribution to the MR&I System is determined by the parties described in paragraph (1) to be appropriate, the Secretary shall initiate negotiations for an agreement regarding the means by which such contributions shall be provided.
 (g)Ownership by the TribeTitle to the MR&I System and all facilities rehabilitated or constructed under this section shall be held by the Tribe.
 (h)AdministrationThe Commissioner of Reclamation and the Tribe shall negotiate the cost of any oversight activity carried out by the Bureau of Reclamation under any agreement entered into under this section, subject to the condition that the total cost for the oversight shall not exceed 4 percent of the total costs incurred under this section.
 (i)OM&R costsThe Federal Government shall have no obligation to pay for the operation, maintenance, or replacement costs for the facilities rehabilitated or constructed under this section.
 (j)Project efficienciesIf the total cost of planning, design, and construction activities of the projects described in this section results in cost savings and is less than the amounts authorized to be obligated, the Secretary, at the request of the Tribe, may—
 (1)use those cost savings to carry out projects described in sections 7(c), 10, and 12; or (2)transfer those cost savings to the Blackfeet OM&R Trust Account.
 (k)Applicability of ISDEAAAt the request of the Tribe, and in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the Secretary shall enter into 1 or more agreements with the Tribe to carry out this section.
 (l)EffectNothing in this section impacts the availability of the amounts made available under subsections (a) and (b)(2) of section 15.
			12.Blackfeet water, storage, and development projects
			(a)In general
 (1)ScopeThe scope of the construction under this section shall be as generally described in the document entitled Blackfeet Water Storage, Development, and Project Report, prepared by DOWL HKM, and dated March 2013.
 (2)ModificationThe Tribe may modify the scope of construction for the projects described in the document referred to in paragraph (1) if—
 (A)the modified project is similar to the proposed project and consistent with the purposes of this Act; and
 (B)the modification is approved by the Secretary. (b)Nonreimbursability of costsAll costs incurred by the Secretary in carrying out this section shall be nonreimbursable.
 (c)FundingThe total amount of obligations incurred by the Secretary in carrying out this section shall not exceed $178,300,000.
 (d)OM&R costsThe Federal Government shall have no obligation to pay for the operation, maintenance, or replacement costs for the facilities rehabilitated or constructed under this section.
 (e)Ownership by the TribeTitle to any facility constructed under this section shall be held by the Tribe. (f)EffectNothing in this section impacts the availability of the amounts made available under subsections (a) and (b)(2) of section 15.
			13.Easements and rights-of-way
			(a)In general
 (1)Tribal easements and rights-of-wayOn request of the Secretary, the Tribe shall grant, at no cost to the United States, such easements and rights-of-way over tribal land as are necessary for the construction of the projects authorized by sections 10 and 11.
 (2)JurisdictionThe Tribe shall not be divested of criminal and civil jurisdiction over any land for which an easement or right-of-way is granted under this subsection.
 (b)Landowner easements and rights-of-WayIn partial consideration for the construction activities authorized by this section and as a condition of receiving service from the MR&I System, a landowner shall grant, at no cost to the United States or the Tribe, such easements and rights-of-way over the land of the landowner as may be necessary for the construction of the MR&I System.
 (c)Land acquired by the United States or the TribeLand acquired within the Reservation by the United States or the Tribe in connection with the construction of the projects authorized by this Act shall be held in trust by the United States for the benefit of the Tribe.
			14.Tribal water rights
			(a)Confirmation of tribal water rights
 (1)In generalThe Tribal water rights are ratified, confirmed, and declared to be valid. (2)UseUse of the Tribal water rights shall be subject to the terms and conditions of the Compact and this Act.
 (3)ConflictIn the event of conflict between the Compact and this Act, the provisions of this Act shall control.
 (b)Intent of CongressIt is the intent of Congress to provide to each allottee benefits that are equivalent to, or exceed, the benefits the allottees possess on the day before the date of enactment of this Act, taking into consideration—
 (1)the potential risks, cost, and time delay associated with litigation that would be resolved by the Compact and this Act;
 (2)the availability of funding under this Act and from other sources; (3)the availability of water from the Tribal water rights; and
 (4)the applicability of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), and this Act to protect the interests of allottees.
 (c)Trust status of Tribal water rightsThe Tribal water rights— (1)shall be held in trust by the United States for the use and benefit of the Tribe and allottees in accordance with this Act; and
 (2)shall not be subject to forfeiture or abandonment. (d)Allottees (1)Applicability of Act of February 8, 1887The provisions of section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the use of water for irrigation purposes shall apply to the Tribal water rights.
 (2)Entitlement to waterAny entitlement to water of an allottee under Federal law shall be satisfied from the Tribal water rights.
 (3)AllocationsAllottees shall be entitled to a just and equitable allocation of water for irrigation purposes. (4)Claims (A)Exhaustion of remediesBefore asserting any claim against the United States under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or any other applicable law, an allottee shall exhaust remedies available under the tribal water code or other applicable tribal law.
 (B)Action for reliefAfter the exhaustion of all remedies available under the tribal water code or other applicable tribal law, an allottee may seek relief under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or other applicable law.
 (5)AuthorityThe Secretary shall have the authority to protect the rights of allottees in accordance with this section.
				(e)Authority of Tribe
 (1)In generalThe Tribe shall have the authority to allocate, distribute, and lease the Tribal water rights for any use on the Reservation in accordance with the Compact, this Act, and applicable Federal law.
 (2)Off-Reservation useThe Tribe may allocate, distribute, and lease the Tribal water rights for off-Reservation use in accordance with the Compact and on the approval of the Secretary.
				(f)Tribal water code
 (1)In generalNotwithstanding article IV.C.1. of the Compact, not later than 4 years after the date on which the Tribe ratifies the Compact in accordance with section 4, the Tribe shall enact a tribal water code that provides for—
 (A)the management, regulation, and governance of all uses of the Tribal water rights in accordance with the Compact and this Act; and
 (B)establishment by the Tribe of conditions, permit requirements, and other requirements for the allocation, distribution, or use of the Tribal water rights in accordance with the Compact and this Act.
 (2)InclusionsSubject to the approval of the Secretary, the tribal water code shall provide— (A)that use of water by allottees shall be satisfied with water from the Tribal water rights;
 (B)a process by which an allottee may request that the Tribe provide water for irrigation use in accordance with this Act, including the provision of water under any allottee lease under section 4 of the Act of June 25, 1910 (25 U.S.C. 403);
 (C)a due process system for the consideration and determination by the Tribe of any request by an allottee (or a successor in interest to an allottee) for an allocation of water for irrigation purposes on allotted land, including a process for—
 (i)appeal and adjudication of any denied or disputed distribution of water; and (ii)resolution of any contested administrative decision; and
 (D)a requirement that any allottee asserting a claim relating to the enforcement of rights of the allottee under the tribal water code, or to the quantity of water allocated to land of the allottee, shall exhaust all remedies available to the allottee under tribal law before initiating an action against the United States or petitioning the Secretary pursuant to subsection (d)(4)(B).
					(3)Action by Secretary
 (A)In generalDuring the period beginning on the date of enactment of this Act and ending on the date on which a tribal water code described in paragraphs (1) and (2) is enacted, the Secretary shall administer, with respect to the rights of allottees, the Tribal water rights in accordance with this Act.
 (B)ApprovalThe tribal water code described in paragraphs (1) and (2) shall not be valid unless— (i)the provisions of the tribal water code required by paragraph (2) are approved by the Secretary; and
 (ii)each amendment to the tribal water code that affects a right of an allottee is approved by the Secretary.
						(C)Approval period
 (i)In generalThe Secretary shall approve or disapprove the tribal water code or an amendment to the tribal water code not later than 180 days after the date on which the tribal water code or amendment is submitted to the Secretary.
 (ii)ExtensionThe deadline described in clause (i) may be extended by the Secretary after consultation with the Tribe.
						(g)Administration
 (1)No alienationThe Tribe shall not permanently alienate any portion of the Tribal water rights. (2)Purchases or grants of land from IndiansThe authorization provided by this Act for the allocation, distribution, leasing, or other arrangement entered into pursuant to this Act shall be considered to satisfy any requirement for authorization of the action by treaty or convention imposed by section 2116 of the Revised Statutes (25 U.S.C. 177).
 (3)Prohibition on forfeitureThe non-use of all or any portion of the Tribal water rights by a lessee or contractor shall not result in the forfeiture, abandonment, relinquishment, or other loss of all or any portion of the Tribal water rights.
 (h)EffectExcept as otherwise expressly provided in this section, nothing in this Act— (1)authorizes any action by an allottee against any individual or entity, or against the Tribe, under Federal, State, tribal, or local law; or
 (2)alters or affects the status of any action brought pursuant to section 1491(a) of title 28, United States Code.
				15.Blackfeet Settlement Fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Blackfeet Settlement Fund (referred to in this section as the Fund) to be managed, invested, and distributed by the Secretary, consisting of the amounts deposited in the Fund under subsection (c), together with any interest earned on those amounts, to be available until expended and to be used solely for the purpose of carrying out this Act.
 (b)AccountsThe Secretary shall establish in the Fund the following accounts: (1)The Administration and Energy Account.
 (2)The OM&R Account. (3)The St. Mary Account.
 (4)The Blackfeet Water, Storage, and Development Projects Account. (5)The MR&I System Account.
 (6)The Blackfeet Irrigation Project Deferred Maintenance, Four Horns Dam Safety, and Rehabilitation and Enhancement of the Four Horns Feeder Canal, Dam, and Reservoir Improvements Account.
 (7)The St. Mary/Milk Water Management and Activities Fund. (c)TransfersThe Secretary shall transfer to the Fund—
 (1)to the Administration and Energy Account, the amount made available pursuant to section 16(a)(1); (2)in the OM&R Account, the amount made available pursuant to section 16(a)(2);
 (3)in the St. Mary Account, the amount made available pursuant to section 16(a)(3); (4)in the Blackfeet Water, Storage, and Development Projects Account, the amount made available pursuant to section 16(a)(5);
 (5)for the MR&I System Account, the amount made available pursuant to section 16(a)(4); (6)for the Blackfeet Irrigation Project Deferred Maintenance, Four Horns Dam Safety, and Rehabilitation and Enhancement of the Four Horns Feeder Canal, Dam, and Reservoir Improvements Account, the amount made available pursuant to section 16(a)(6); and
 (7)for the St. Mary/Milk Water Management and Activities Fund, the amount made available pursuant to section 16(a)(7).
 (d)Management of Settlement FundThe Secretary shall manage, invest, and distribute all amounts in the Fund in a manner that is consistent with the investment authority of the Secretary under—
 (1)the first section of the Act of June 24, 1938 (25 U.S.C. 162a); (2)the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.); and
 (3)this section. (e)Availability of amounts (1)In generalAmounts appropriated to, and deposited in, the Fund, including any investment earnings, shall be made available to the Tribe by the Secretary beginning on the enforceability date.
 (2)Funding for tribal implementation activitiesNotwithstanding paragraph (1), as soon as practicable after the date on which the Tribe ratifies the Compact, and subject to the availability of appropriations, the Secretary shall make available to the Tribe to carry out this Act $4,800,000 from the Administration and Energy Account.
				(f)Withdrawals by Tribe
 (1)In generalThe Tribe may withdraw all or part of the funds in the Fund, not including the $3,800,000 made available for the St. Mary River studies under section 7(b), on approval by the Secretary of a tribal management plan submitted by the Tribe in accordance with the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
				(2)Requirements
 (A)In generalIn addition to the requirements under the American Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan under paragraph (1) shall require that the Tribe shall spend all amounts withdrawn from the Fund in accordance with this Act.
 (B)EnforcementThe Secretary may carry out such judicial or administrative actions as the Secretary determines to be necessary to enforce the tribal management plan to ensure that amounts withdrawn by the Tribe from the Trust Fund under this subsection are used in accordance with this Act.
					(g)Withdrawals by Tribe pursuant to expenditure plan
 (1)In generalThe Tribe may request that all or part of the funds in the Fund be disbursed from the Fund pursuant to an approved expenditure plan consistent with this Act.
 (2)RequirementsThe expenditure plan under paragraph (1) shall include a description of the manner and purpose for which the amounts proposed to be withdrawn from the Fund will be used by the Tribe, in accordance with subsection (h).
 (3)ApprovalOn receipt of an expenditure plan under this subsection, the Secretary shall approve the plan if the Secretary determines that the plan is reasonable and consistent with the purposes of this Act.
 (4)EnforcementThe Secretary may carry out such judicial or administrative actions as the Secretary determines to be necessary to enforce an expenditure plan to ensure that amounts disbursed under this subsection are used in accordance with this Act.
 (h)UsesAmounts from the Fund shall be used by the Tribe for the following purposes: (1)The Administration and Energy Account shall be used in accordance with subsection (e)(2) and for administration of the Tribal water rights and energy development projects under this Act and the Compact.
 (2)The OM&R Account shall be used to assist the Tribe in paying OM&R costs. (3)The St. Mary Account shall be distributed as follows:
 (A)Subject to subparagraph (B), all interest earned on the account shall be distributed to the Tribe annually.
 (B)If the Tribe withdraws all or a portion of the principal under subsection (f) or (g)— (i)subparagraph (A) shall not apply; and
 (ii)the Secretary shall distribute the interest earned on the account for that year as the Secretary determines appropriate.
 (4)The Blackfeet Water, Storage, and Development Projects Account shall be used to carry out section 12.
 (5)The MR&I System Account shall be used to carry out section 11. (6)The Blackfeet Irrigation Project Deferred Maintenance, Four Horns Dam Safety, and Rehabilitation and Enhancement of the Four Horns Feeder Canal, Dam, and Reservoir Improvements Account shall be used to carry out section 10.
 (7)The St. Mary/Milk Water Management and Activities Account shall be used to carry out sections 5 and 7.
 (i)No Federal liabilityThe Secretary and the Secretary of the Treasury shall not be liable for the expenditure or investment of any amounts withdrawn from the Fund by the Tribe under subsection (f) or (g).
 (j)No per capita distributionsNo portion of the Fund shall be distributed on a per capita basis to any member of the Tribe.
 (k)Transfer of fundsOn request by the Tribe, the Secretary may transfer amounts from an account described in paragraph (1), (2), (4), (5), or (7) of subsection (b) to any other account the Secretary determines to be appropriate.
			16.Authorization of appropriations
 (a)Authorization of appropriationsSubject to subsection (b), there is authorized to be appropriated to the Secretary— (1)for deposit in the Administration and Energy Account, $28,900,000;
 (2)for deposit in the OM&R Account, $27,760,000; (3)for deposit in the St. Mary Account, $27,800,000;
 (4)for deposit in the MR&I System Account, $76,200,000; (5)for deposit in the Blackfeet Water, Storage, and Development Projects Account, $178,300,000;
 (6)for deposit in the Blackfeet Irrigation Project Deferred Maintenance, Four Horns Dam Safety, and Rehabilitation and Enhancement of the Four Horns Feeder Canal, Dam, and Reservoir Improvements Account, $54,900,000, of which—
 (A)$40,900,000 shall be made available for activities and projects under section 10(c); and
 (B)$14,000,000 shall be made available for activities and projects under section 10(d)(2); and
 (7)for deposit in the St. Mary/Milk Water Management and Activities Account, $26,700,000, of which— (A)$20,700,000 shall be allocated for the Swiftcurrent Creek Bank Stabilization Project; and
 (B)$500,000 shall be allocated to carry out section 5. (b)Cost indexingAll amounts authorized to be appropriated pursuant to paragraphs (2), (4), (5), (6), and (7) of subsection (a) shall be adjusted as necessary to reflect the changes since April 2010, in the construction costs indices applicable to the construction, maintenance, rehabilitation, or improvement of the projects and activities described in this Act as of the date of completion of the activity, construction, maintenance, rehabilitation, or improvement of the relevant project or activity.
 17.Water rights in Lewis and Clark National Forest and Glacier National ParkThe instream flow water rights of the Tribe on land within the Lewis and Clark National Forest and Glacier National Park are confirmed and shall be as set forth in the document entitled Stipulation to Address Claims by and for the Benefit of the Blackfeet Indian Tribe to Water Rights in the Lewis & Clark National Forest and Glacier National Park and  dated ________, and as finally decreed by the Montana Water Court, subject to section 18(e).
		18.Waivers and releases of claims
			(a)In general
				(1)Waivers and releases of claims by Tribe and United States acting in its capacity as trustee for
 TribeSubject to the retention of rights set forth in subsection (c), as consideration for recognition of the Tribal water rights and other benefits as set forth in the Compact and this Act, the Tribe, on behalf of itself and the members of the Tribe (but not tribal members in their capacities as allottees), and the United States, acting as trustee for the Tribe and the members of the Tribe (but not tribal members in their capacities as allottees), shall execute a waiver and release of all claims for water rights within the State that the Tribe, or the United States acting as trustee for the Tribe, asserted or could have asserted in any proceeding, including a State stream adjudication, on or before the enforceability date, except to the extent that such rights are recognized in the Compact and this Act.
 (2)Waiver and release of claims by the United States acting in its capacity as trustee for allotteesSubject to the retention of claims set forth in subsection (c), as consideration for recognition of the Tribal water rights and other benefits as set forth in the Compact and this Act, the United States, acting as trustee for allottees, may execute a waiver and release of all claims for water rights within the Reservation that the United States, acting as trustee for the allottees, asserted or could have asserted in any proceeding, including a State stream adjudication, prior to and including the enforceability date, except to the extent that such rights are recognized in the Compact and this Act.
 (3)Waiver and release of claims by the Tribe against United StatesSubject to the retention of rights set forth in subsection (c), the Tribe, on behalf of itself and the members of the Tribe (but not tribal members in their capacities as allottees), shall execute a waiver and release of—
 (A)all claims against the United States (including the agencies and employees of the United States) relating to claims for water rights within the State that the United States, acting as trustee for the Tribe, asserted or could have asserted in any proceeding, including a stream adjudication in the State, except to the extent that such rights are recognized as Tribal water rights under this Act;
 (B)all claims against the United States (including the agencies and employees of the United States) relating to damages, losses, or injuries to water, water rights, land, or natural resources due to loss of water or water rights (including damages, losses, or injuries to hunting, fishing, gathering, or cultural rights due to loss of water or water rights, claims relating to interference with, diversion, or taking of water, or claims relating to failure to protect, acquire, replace, or develop water, water rights, or water infrastructure) within the State that first accrued at any time prior to and including the enforceability date;
 (C)all claims against the United States (including the agencies and employees of the United States) relating to the failure to establish or provide a municipal rural or industrial water delivery system on the Reservation;
 (D)all claims against the United States (including the agencies and employees of the United States) relating to deferral of maintenance for the Blackfeet Irrigation Project or the failure to provide dam safety improvements for Four Horns Reservoir;
 (E)all claims against the United States (including the agencies and employees of the United States) relating to the litigation of claims relating to the water rights of the Tribe in the State;
 (F)all claims against the United States (including the agencies and employees of the United States) relating to the negotiation, execution, or the adoption of the Compact (including exhibits) and this Act;
 (G)all claims against the United States (including the agencies and employees of the United States) reserved in subsections (b) through (d) of section 6 of the settlement for the case styled Blackfeet Tribe v. United States, No. 02–127L (Fed. Cl. 2012);
 (H)all claims against the United States (including the agencies and employees of the United States) that first accrued at any time on or before the enforceability date arising from the taking or acquisition of the land of the Tribe or resources for the construction of the features of the St. Mary Unit of the Milk River Project;
 (I)all claims against the United States (including the agencies and employees of the United States) that first accrued at any time on or before the enforceability date relating to the construction, operation, and maintenance of the St. Mary Unit of the Milk River Project including Sherburne Dam, St. Mary Diversion Dam, St. Mary Canal and associated infrastructure and the management of flows in Swiftcurrent Creek, including the diversion of Swiftcurrent Creek into Lower St. Mary Lake;
 (J)all claims against the United States (including the agencies and employees of the United States) that first accrued at any time on or before the enforceability date relating to the construction, operation, and management of Lower Two Medicine Dam and Reservoir and Four Horns Dam and Reservoir; and
 (K)all claims against the United States (including the agencies and employees of the United States) that first accrued at any time on or before the enforceability date relating to the allocation of waters of the Milk River and St. Mary River (including tributaries) between the United States and Canada pursuant to the International Boundary Waters Treaty of 1909 (36 Stat. 2448).
 (b)Effectiveness of waivers and releasesThe waivers under subsection (a) shall take effect on the enforceability date. (c)Reservation of rights and retention of claimsNotwithstanding the waivers and releases authorized under this Act, the Tribe, on behalf of itself and the members of the Tribe, and the United States, acting as trustee for the Tribe and allottees, retain—
 (1)all claims for enforcement of the Compact, any final decree, or this Act; (2)all rights to use and protect water rights acquired after the date of enactment of this Act;
 (3)all claims relating to activities affecting the quality of water, including any claims the Tribe may have under—
 (A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), including damages to natural resources;
 (B)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (C)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act); and
 (D)any regulations implementing the Acts described in subparagraphs (A), (B), and (C); (4)all claims relating to damages, losses, or injuries to land or natural resources that are not due to loss of water or water rights (including hunting, fishing, gathering, or cultural rights);
 (5)all claims to title to land, including title to land as a result of the movement of water bodies; (6)all claims relating to failure to make productive use of any land created by the movement of water bodies to which the Tribe has claimed title; and
 (7)all rights, remedies, privileges, immunities, and powers not specifically waived and released pursuant to this Act or the Compact.
 (d)Effect of Compact and ActNothing in the Compact or this Act— (1)affects the ability of the United States, acting as a sovereign, to take actions authorized by law, including any laws relating to health, safety, or the environment, including—
 (A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
 (B)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); (C)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (commonly referred to as the Clean Water Act); and
 (D)any regulations implementing the Acts described in subparagraphs (A), (B), and (C); (2)affects the ability of the United States to act as trustee for any other Indian tribe or allottee of any other Indian tribe;
 (3)confers jurisdiction on any State court— (A)to interpret Federal law regarding health, safety, or the environment;
 (B)to determine the duties of the United States or other parties pursuant to Federal law regarding health, safety, or the environment; or
 (C)to conduct judicial review of Federal agency action; (4)waives any claim of a member of the Tribe in an individual capacity that does not derive from a right of the Tribe;
 (5)revives any claim waived by the Tribe in the case styled Blackfeet Tribe v. United States, No. 02–127L (Fed. Cl. 2012); or
 (6)revives any claim released by an allottee or a tribal member in the settlement for the case styled Cobell v. Salazar, No. 1:96CV01285–JR (D.D.C. 2012).
 (e)Enforceability dateThe enforceability date shall be the date on which the Secretary publishes in the Federal Register a statement of findings that—
 (1)(A)the Montana Water Court has issued a final judgment and decree approving the Compact; or (B)if the Montana Water Court is found to lack jurisdiction, the United States district court has approved the Compact as a consent decree and the approval is final;
 (2)all amounts authorized to be appropriated under section 16(a) have been appropriated; (3)the State has appropriated and paid into an interest-bearing escrow account any payments due as of the date of enactment of this Act to the Tribe under the Compact, the Birch Creek Agreement, and this Act;
 (4)the State has appropriated and deposited into the Birch Creek Mitigation Fund $14,000,000 to mitigate the impacts of the development of the tribal water right described in article III.C.1. of the Compact on the Birch Creek water supplies of the Pondera County Canal and Reservoir Company;
 (5)(A)the Tribe has ratified the Compact by submitting this Act and the Compact to a vote by the tribal membership for approval or disapproval; and
 (B)the Tribal membership has voted to approve this Act and the Compact by a majority of votes cast on the day of the vote, as certified by the Secretary and the Tribe;
 (6)the Secretary has fulfilled the requirements of section 9(a); and (7)the waivers and releases described in subsection (a) have been executed by the Tribe and the Secretary.
				(f)Tolling of claims
 (1)In generalEach applicable period of limitation and time-based equitable defense relating to a claim described in this section shall be tolled for the period beginning on the date of enactment of this Act and ending on the date on which the amounts made available to carry out this Act are transferred to the Secretary.
 (2)Effect of subsectionNothing in this subsection revives any claim or tolls any period of limitation or time-based equitable defense that expired before the date of enactment of this Act.
 (g)ExpirationIf all appropriations authorized under this Act have not been made available to the Secretary by January 21, 2020, the waivers authorized in this section shall expire and be of no further force or effect.
 (h)Voiding of waiversIf the waivers pursuant to this section are void under subsection (g)— (1)the approval of the United States of the Compact under section 4 shall no longer be effective;
 (2)any unexpended Federal funds appropriated or made available to carry out the activities authorized in this Act, together with any interest earned on those funds, and any water rights or contracts to use water and title to other property acquired or constructed with Federal funds appropriated or made available to carry out the activities authorized under this Act shall be returned to the Federal Government, unless otherwise agreed to by the Tribe and the United States and approved by Congress; and
 (3)except for Federal funds used to acquire or develop property that is returned to the Federal Government under paragraph (2), the United States shall be entitled to offset any Federal funds appropriated or made available to carry out the activities authorized under this Act that were expended or withdrawn, together with any interest accrued, against any claims against the United States relating to water rights in the State asserted by the Tribe or any users of the Tribal water rights or in any future settlement of the water rights of the Tribe or allottees.
				19.Satisfaction of claims
 (a)Tribal claimsThe benefits realized by the Tribe under this Act shall be in complete replacement of, complete substitution for, and full satisfaction of all claims of the Tribe against the United States that are waived and released pursuant to section 18(a)(1).
 (b)Allottee claimsThe benefits realized by the allottees under this Act shall be in complete replacement of, in complete substitution for, and in full satisfaction of—
 (1)all claims that are waived and released pursuant to section 18(a)(2); and (2)any claims of the allottees against the United States that the allottees have or could have asserted that are similar in nature to any claim described in section 18(a)(2).
				20.Miscellaneous provisions
 (a)Waiver of sovereign immunityExcept as provided in subsections (a) through (c) of section 208 of the Department of Justice Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the sovereign immunity of the United States.
 (b)Other tribes not adversely affectedNothing in this Act quantifies or diminishes any land or water right, or any claim or entitlement to land or water, of an Indian tribe, band, or community other than the Tribe.
 (c)Limitation on claims for reimbursementWith respect to Indian-owned land located within the Reservation— (1)the United States shall not submit against such land any claim for reimbursement of the cost to the United States of carrying out this Act or the Compact; and
 (2)no assessment of such land shall be made regarding that cost. (d)Limitation on liability of the United StatesThe United States has no obligation—
 (1)to monitor, administer, or account for, in any manner, any funds provided to the Tribe by any party to the Compact; or
 (2)to review or approve any expenditure of those funds. (e)Effect on current lawNothing in this section affects any provision of law (including regulations) in effect on the day before the date of enactment of this Act with respect to pre-enforcement review of any Federal environmental enforcement action.
 (f)Effect on reclamation lawThe activities carried out by the Commissioner of Reclamation under this Act shall not establish a precedent or impact the authority provided under any other provision of Federal reclamation law, including—
 (1)the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); and (2)the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 991).
 (g)Irrigation efficiency in Upper Birch Creek DrainageAny activity carried out by the Tribe in the Upper Birch Creek Drainage (as defined in article II.50 of the Compact) using funds made available to carry out this Act shall achieve an irrigation efficiency of not less than 50 percent.
 (h)Birch Creek Agreement approvalThe Birch Creek Agreement entered into between the Tribe and the State on January 31, 2008 (as amended on February 13, 2009) (including any amendments executed in accordance with this Act to make the Agreement consistent with this Act), is approved to the extent that the Birch Creek Agreement requires approval under section 2116 of the Revised Statutes (25 U.S.C. 177).
 (i)Limitation on effectNothing in this Act or the Compact establishes or alters the quantity of allocation or apportionment of water between or among States.
 21.Repeal on failure to meet enforceability dateIf the Secretary fails to publish a statement of findings under section 18(e) by not later than January 21, 2025, or such alternative later date as is agreed to by the Tribe and the Secretary, after reasonable notice to the State, as applicable—
 (1)this Act is repealed effective on the later of— (A)January 22, 2025; and
 (B)the day after such alternative later date as is agreed to by the Tribe and the Secretary; (2)any action taken by the Secretary and any contract or agreement entered into pursuant to this Act shall be void;
 (3)any amounts made available under section 16 that remain unexpended, shall immediately revert to the general fund of the Treasury;
 (4)any amounts made available under section 16, together with any interest on those amounts, shall immediately revert to the general fund of the Treasury; and
 (5)the United States shall be entitled to offset against any claims asserted by the Tribe against the United States relating to water rights—
 (A)any funds expended or withdrawn from the amounts made available pursuant to this Act; and (B)any funds made available to carry out the activities authorized under this Act from other authorized sources.
 22.AntideficiencyThe United States shall not be liable for any failure to carry out any obligation or activity authorized by this Act (including any obligation or activity under the Compact) if—
 (1)adequate appropriations are not provided expressly by Congress to carry out the purposes of this Act; or
 (2)there are not enough monies available to carry out the purposes of this Act in the Reclamation Water Settlements Fund established under section 10501(a) of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 407(a)).
 23.OffsetsIf insufficient funds are appropriated to carry out this Act for a fiscal year, the Secretary may use to carry out this Act such amounts as are necessary from other amounts available to the Secretary for that fiscal year that are not otherwise obligated.